April 24, 2014 VIA EDGAR Ms. Tia L. Jenkins Senior Assistant Chief Accountant Office of Beverages, Apparel, and Mining Division of Corporation Finance Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: Hecla Mining Company Form 10-K For Fiscal Year Ended December 31, 2013 Filed February 19, 2014 File No. 001-08491 Dear Ms. Jenkins: This letter responds to the comments contained in your letter dated April 10, 2014, regarding the annual report on Form 10-K for the fiscal year ended December 31, 2013 of Hecla Mining Company (the “Company”). For convenience, each of your comments is repeated below, with responses immediately following. Form 10-K for the Year Ended December 31, 2013 Notes to Consolidated Financial Statements, page F-6 Note 4: Environmental and Reclamation Activities, page F-14 Asset Retirement Obligations, page F-15 1. We note that you recorded no changes in obligations due to changes in reclamation plans during the year ended December 31, 2013. We also note “A Record of Decision was completed in late 2013 for proposed expansion of tailings capacity at Greens Creek.” Please provide the following information: ● Explain the nature of the “Record of Decision” and explain the significance of having it completed in 2013; ● clarify why there were no changes in obligations and explain the process that must be concluded to determine and record the obligation; and ● quantify the amounts of estimated costs related to future reclamation of the tailings expansion area that you expect to record in 2014. Ms. Tia L. Jenkins
